—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about June 7, 2000, which, in an action for breach of contract, denied plaintiffs motion for a default judgment, unanimously affirmed, without costs.
The motion was properly denied upon claims of nonperformance, sufficiently demonstrating a meritorious defense. The delay in the corporate defendant’s appearance by an attorney was minimal and plaintiff failed to show any prejudice attributable to defendant’s original, and timely, pro se appearance (see, Johnson v Scores Entertainment, 268 AD2d 306, citing Munoz v Quarex, Inc., 236 AD2d 595). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.